MILLS, Judge.
Griggs pled nolo contendere to a charge of arson and was sentenced to serve 15 years in confinement. He also pled nolo contendere to burglary of a structure, grand theft, and two counts of forgery. The sentences on all of these latter offenses were to run concurrently with his 15-year sentence.
In setting his presumptive parole release date, the Commission aggravated Griggs by a total of 83 months for the latter four offenses. Griggs contends that the Commission has in effect breached the plea agreement whereby he was to receive concurrent sentences in return for his plea. This contention is without merit. Aggravation for multiple offenses with concurrent sentences is proper under Rule 23-19.01(5), Florida Administrative Code. Sala v. Florida Parole and Probation Commission, 414 So.2d 263 (Fla. 1st DCA 1982); Perkins v. Florida Parole and Probation Commission, 414 So.2d 264 (Fla. 1st DCA 1982).
AFFIRMED.
ERVIN and WIGGINTON, JJ., concur.